AMCAP FUND, INC. ARTICLES SUPPLEMENTARY INCREASING AUTHORIZED STOCK AS AUTHORIZED BY SECTION 2-105(c) OF THE MARYLAND GENERAL CORPORATION LAW AMCAP Fund, Inc., a Maryland corporation (the "Corporation") having its principal address at 32 South Street, Baltimore, Maryland 21202, hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST:In accordance with Section 2-105(c) of the Maryland General Corporation Law, the Board of Directors has increased the authorized Capital Stock of the corporation to 750,000,000 shares of Common Stock (par value $1.00 per share). SECOND:The Corporation is registered as an open-end investment company under the Investment Company Act of 1940. THIRD:(a)As of immediately before the increase the total number of shares of stock of all classes which the Corporation has authority to issue is 500,000,000 shares of Common Stock (par value $1.00 per share). (b)As increased the total number of shares of stock of all classes which the Corporation has authority to issue is 750,000,000 shares of Common Stock (par value $1.00 per share). (c)The aggregate par value of all shares having a par value is $500,000,000 before the increase and $750,000,000 as increased. IN WITNESS WHEREOF, AMCAP Fund, Inc., has caused these Articles Supplementary to be signed and acknowledged in its name and on its behalf by its Vice President and its corporate seal to be hereto affixed and attested by its Secretary on this 17th day of January, 2002. ATTEST: AMCAP Fund, Inc. By: /s/ Julie F. Williams By: /s/ Stuart R. Strachan Julie F. Williams Stuart R. Strachan Secretary Vice President THE UNDERSIGNED, Vice President of AMCAP Fund, Inc., who executed on behalf of said Corporation the foregoing Articles Supplementary to the Charter, of which this certificate is made a part, hereby acknowledges, in the name and on behalf of said Corporation, the foregoing Articles Supplementary to the Charter to be the corporate act of saidCorporation, and further certifies that, to the best of his knowledge, information and belief, the matters and facts set forth therein with respect to the approval thereof are true in all material respects under penalty of perjury. Dated: January 17, 2002 By: /s/ Stuart R. Strachan Stuart R. Strachan Vice President AMCAP FUND, INC. ARTICLES SUPPLEMENTARY INCREASING AUTHORIZED STOCK AS AUTHORIZED BY SECTION 2-105(c) OF THE MARYLAND GENERAL CORPORATION LAW AMCAP Fund, Inc., a Maryland corporation (the "Corporation") having its principal address at 32 South Street, Baltimore, Maryland 21202, hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST:In accordance with Section 2-105(c) of the Maryland General Corporation Law, the Board of Directors has increased the authorized Capital Stock of the corporation to 1,000,000,000 shares of Common Stock (par value $1.00 per share). SECOND:The Corporation is registered as an open-end investment company under the Investment Company Act of 1940. THIRD:(a)As of immediately before the increase the total number of shares of stock of all classes which the Corporation has authority to issue is 750,000,000 shares of Common Stock (par value $1.00 per share). (b)As increased the total number of shares of stock of all classes which the Corporation has authority to issue is 1,000,000,000 shares of Common Stock (par value $1.00 per share). (c)The aggregate par value of all shares having a par value is $750,000,000 before the increase and $1,000,000,000 as increased. IN WITNESS WHEREOF, AMCAP Fund, Inc., has caused these Articles Supplementary to be signed and acknowledged in its name and on its behalf by its President and PEO and its corporate seal to be hereto affixed and attested by its Secretary on this 17th day of September, 2003. ATTEST AMCAP Fund, Inc By: /s/ Julie F. Williams By: /s/ Claudia P. Huntington Julie F. Williams Claudia P. Huntington Secretary President and PEO THE UNDERSIGNED, President of AMCAP Fund, Inc., who executed on behalf of said Corporation the foregoing Articles Supplementary to the Charter, of which this certificate is made a part, hereby acknowledges, in the name and on behalf of said Corporation, the foregoing Articles Supplementary to the Charter to be the corporate act of saidCorporation, and further certifies that, to the best of his knowledge, information and belief, the matters and facts set forth therein with respect to the approval thereof are true in all material respects under penalty of perjury. Dated: September 17, 2003 By: /s/ Claudia P.
